[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2134

                       REINALDO RIVERA,

                    Plaintiff, Appellant,

                              v.

                      KENNETH S. APFEL,
               COMMISSIONER OF SOCIAL SECURITY,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
               Bownes, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Salvador Medina De La Cruz on brief for appellant.
   Guillermo Gil, United States Attorney, Lilliam Mendoza Torro,
Assistant United States Attorney, and Nancy B. Salafia, Assistant
Regional Counsel, Social Security Administration, on brief for
appellee.

May 26, 1999

          Per Curiam.  Reinaldo Rivera appeals from the final
decision of the Commissioner of Social Security denying him
disability benefits.  After careful review of the briefs and
administrative and district court records, we affirm,
substantially for the reasons given by the district court in
its decision dated June 30, 1998 and by the magistrate judge in
a report and recommendation dated April 16, 1998, which the
district court approved and adopted.
          Affirmed.